DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “In the Specification” on page 4, filed 9/12/2022, with respect to objection to the specification have been fully considered and are persuasive pursuant amendments.  The objection of Specification has been withdrawn. 
Applicant’s arguments, see “In the Figures” on page 5, filed 9/12/2022, with respect to objection to the drawings have been fully considered and are persuasive pursuant amendments.  The objection of Drawings have been withdrawn. 
Applicant’s arguments, see “Claim Rejection under 35 USC 112” on page 5, filed 9/12/2022, with respect to objection to the drawings have been fully considered and are persuasive pursuant amendments.  The claim rejections have been withdrawn. 
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive.  The Applicant argues on page 6 that Paradowski is not relevant to as it for the treatment of petrol fractionation, and with hydrogen and carbon monoxide having lower boiling points than ethane or propane, the combination is not suitable for improvement to a separation process.  However, the composition of gases and the fact that Paradowski’s process is for fractionation is not relevant.  Paradowski teaches a column where gas is withdrawn from the upper portion of the column, is at least partially condensed, and refluxed back into the column.  One of ordinary skill would recognize that refluxing a column would increase efficacy of the column, regardless of the differences in processes between Paradowski and Pascal.   Thus the combination of Paradowski and Pascal is proper.
Applicant further argues on page 6 that the combination of McNeil is not proper since McNeil does not teach producing a hydrogen gas free from carbon monoxide.  However, the results of the process seen in McNeil does not have to mirror the applicants.  McNeil teaches the use of a heat exchanger to cool a reflux stream, and at least one gas withdrawn from another column, where the heat exchanger also serves to heat a refrigerant.  One of ordinary skill would recognize the combination of McNeil with Pascal as modified would do no more than yield predictable results.  Thus the combination of McNeil with Pascal as modified is proper despite different processes for syngas processing being used.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a “a separation column”. It is unclear if “a separation column” is the same as “a separation column” from claim 8.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as the separation column.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pascal et al. (WO 2013/178901, hereafter Pascal) in view of Paradowski et al. (FR 2578637, hereafter Paradowski) and in further view of McNeil et al. (US 6070430, hereafter McNeil).
Regarding claim 8, Pascal teaches a process for the separation of a synthesis gas comprising hydrogen, carbon monoxide and methane by cryogenic distillation (para [apparatus and method…] invention is a method for cryogenic separation for a mix of carbon monoxide, methane, hydrogen, and/or nitrogen), comprising: 
purifying the synthesis gas (Fig. 1, unit 3, para [0041] unit 3 removes water and carbon dioxide) and cooling a purified syngas to a cryogenic temperature (Fig. 1, cryogenic exchanger 9, para [0041] purified syngas is cooled in the cryogenic exchanger), 
separating a cooled synthesis gas by a first means (Fig. 1, methane wash column 17, stream 11 is a cooled stream and sent to methane wash column 17) in order to produce a liquid depleted in hydrogen (Fig. 1, stream 18, para [0042] stream 18 is liquid rich in CO and CH4), the separation carried out by the first means consisting of a stage of scrubbing in a scrubbing column (Fig. 1, methane wash column 17) with at least a part of a liquid enriched in methane (Fig. 1, stream 33, para [0041] stream 33 is enriched in methane forms stream 41 which is a washing liquid rich in methane) withdrawn from a column for the separation of carbon monoxide and methane having an overhead condenser (Fig. 1, column 27, condenser 29), the condenser being cooled by a carbon monoxide cycle (para [0044] “a carbon monoxide cycle keeps the appliance cold”), and 
introducing the liquid depleted in hydrogen into the upper part of a stripping column (Fig. 1, stream 18 is sent to the upper part of stripping column 19) which comprises a lower part, 
withdrawing a gas enriched in hydrogen at the top of the stripping column (Fig. 1, stream 21, para [0042] the gas withdrawn from the top of column 19 is enriched in hydrogen), 
withdrawing a liquid at the bottom of the stripping column (Fig. 1, stream 23, para [0043] bottom liquid 23 of column 19) and sending the withdrawn liquid to a separation column (Fig. 1, second column 27, stream 23 goes through heat exchanger 9, expanded in valve 25 and enters column 27), withdrawing a gas enriched in carbon monoxide and depleted in methane at the top of the separation column (Fig. 1, stream 43, para [0044], stream 43 is the carbon monoxide flow) , withdrawing a liquid depleted in carbon monoxide and enriched in methane at the bottom of the separation column (Fig. 1, stream 33, para [0047] stream 33 is enriched in methane and would be depleted in carbon monoxide as stream 43 leaving column 27 is the carbon monoxide flow) and heating the gas enriched in carbon monoxide by heat exchange with the synthesis gas from stage i) in order to form a product (Fig. 1, stream 45, is heated in exchanger 9, para [0044] stream 43 is the carbon monoxide flow which is then heated in heat exchanger 9 to form stream 45)
Pascal does not teach wherein a gas withdrawn in the upper part of the stripping column is at least partially condensed and returned at least in part to the upper part of the stripping column, wherein the gas withdrawn in the upper part of the stripping column is at least partially condensed in a heat exchanger.
However, Paradowski teaches wherein a gas is withdrawn in the upper part of a column (Fig.1, column 101, stream 133 is withdrawn from the column) is at least partially condensed and returned at least in part to the upper part of the column (Fig.1 stream 133 is condensed at stream 138 and returned as 120), wherein the gas withdrawn in the upper part of the column is at least partially condensed in a heat exchanger (Fig. 3, stream 138 is condensed and returns as 120 by heat exchange system 103).
Therefore, in view of Paradowski, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the stripper overhead stream 21 of Pascal wherein a gas is withdrawn in the upper part of a column and is at least partially condensed and returned at least in part to the upper part of the column, wherein the gas withdrawn in the upper column is at least partially condensed in a heat exchanger in order to cool and condense the vapors of the stripping column as reflux so that the efficacy of the column is increased (stream 120 is a distillate reflux line).
Pascal as modified above does not teach wherein the gas withdrawn in the upper part of the stripping column is at least partially condensed in a heat exchanger which also serves to cool at least one gas withdrawn from the scrubbing column, the heat exchanger also serving to heat a refrigerant.
However, McNeil teaches where multiple columns (Fig. 1, column v204, column v205) use a single heat exchanger (Fig. 1, heat exchanger H204) to cool vapor streams for refluxing their respective columns (Fig. 1, vapor stream 33 enters heat exchanger H204 and returns as reflux stream 32, and vapor stream 43 enters heat exchanger H204 and returns as reflux stream 44) the heat exchanger also serving to heat a refrigerant (Fig. 1, stream 34 serves as the refrigerant for heat exchanger H204) while keeping the reflux streams and the refrigerant streams within the cold box/cryogenic side of the process.
Therefore, in view of McNeil, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to when providing a reflux stream into the stripper of Pascal as modified above to have the gas withdrawn in the upper part of the stripping column is at least partially condensed in a heat exchanger which also serves to cool at least one gas withdrawn from the scrubbing column, the heat exchanger also serving to heat a refrigerant, since the combination of familiar elements (use of a common heat exchanger to cool multiple vapor streams to be used as reflux, keeping the process within the cold box/cryogenic side) is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.) (See Annotated Modified Fig. 1, stream 21 is modified to reflux and gas withdrawn in upper part of stripping column is sent to side heat exchanger of column 17, since sending it to side heat exchanger of column 17 condenses the streams for reflux without removing from cryogenic side, the side heat exchanger of 17 cooling vapors from column 17, and heating of refrigerant stream 81).


    PNG
    media_image1.png
    656
    782
    media_image1.png
    Greyscale

Annotated Modified Figure 1

Regarding claim 9, Pascal as modified above teaches in which the gas withdrawn in the upper part of the stripping column condenses against at least a part of the carbon monoxide cycle liquid (as modified, the gas withdrawn in the upper part of the stripping column exchanges heat through the heat exchanger in Annotated Modified Fig. 1, para [0043] –[0045], the heat exchanger refrigerant is stream 77 liquid from the head condenser which is a part of a carbon monoxide cycle liquid).
Regarding claim 10, Pascal as modified above teaches wherein synthesis gas comprises nitrogen (Pascal, para [0002]-[0004] the gas mixture comprises of nitrogen) and the liquid withdrawn from the stripping column is separated in a separation column (Pascal Fig. 1, bottoms liquid from column 19 is sent to column 27 via stream 23), thereby producing a liquid portion (Pascal Fig.1, bottoms liquid 33 is produced from column 27), the liquid portion serves to at least partially condense the overhead gas from the stripping column (para [0043] bottoms liquid 33 turns to stream 35 which is pumped to heat exchanger 9 and then splits into liquid streams 41 and 39, stream 39 enters the overhead of column 19, which would result in at least partial condensation from the drop in temperature).
Regarding claim 11, Pascal as modified above teaches wherein the gas withdrawn in the upper part of the stripping column is at least partially condensed by heat exchange with a liquid enriched in carbon monoxide withdrawn from the separation column which heats up (as modified, the gas withdrawn in the upper part of the stripping column exchanges heat through the heat exchanger of Annotated Modified Fig. 1, the refrigerant in stream 81 is carbon monoxide from phase separator 79).
Regarding claim 12, Pascal as modified above teaches wherein the liquid enriched in carbon monoxide is withdrawn from a distillation section of the separation column or from a capacity forming the top of the separation column (Fig. 1, stream 77 is liquid enriched in carbon monoxide and withdrawn from a capacity forming the top of the separation column [head condenser 29]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763